Exhibit 10.32

2014 IMPERVA COMPENSATION PLAN

Objectives:

 

  •   Reward strong performance against quotas through significant upside
potential.

 

  •   Drive new product, maintenance, professional services and training
bookings.

 

  •   Penetrate new accounts and win market share.

Plan Participation:

This plan applies to member of the Imperva Sales Organization. This plan is
effective from January 1, 2014 through December 31, 2014, and supersedes
participation in other Imperva bonus or commission plans.

Compensation Plan Guidelines:

 

  •   Sales Territory Assignments—You will be assigned a sales territory
consisting of a specific geographical area, product(s) and/or services, specific
accounts or partners, distribution channel or some combination thereof. All
territory assignments are made at Imperva’s sole discretion and can be modified
at any time by Imperva sales management. All territory assignments must be
approved by the VP Worldwide Sales.

 

  •   Quotas—You will be assigned, in writing, one or more Quotas that will be
identified and communicated to you in your Goals Acknowledgement Form (GAF).
Your performance against the individual sales Quota(s) set forth in your GAF
will, in conjunction with other goals and objectives assigned by management,
serve as a basis for measuring your overall performance.

 

  •   Quota targets are designated annually. Tiered commission rates will be
applied against annual quota achievement, exceeding quota qualifies for rate
acceleration. Commission rates accelerate as quota attainment increases.
Accelerated commission rates apply incrementally, not cumulatively. See GAF for
details.

 

  •   Commissions are uncapped unless the total deal size is over $5,000,000 USD
per RSD involved. In this case the VP of Sales and VP Finance shall determine
quota and commission.

 

  •   Commissions and quota retirement shall be earned on maintenance only in
cases where it is sold as part of a product order.

 

  •   Maintenance Renewals do not retire quota but may earn limited commissions
from time to time and are subject to VP of Sales Operations approval. Incapsula
subscription renewals are exempt from this policy.

 

  •   Commissions earned in all cases are calculated based on net bookings
(amount less commission/referral/royalty paid to partners/finders fees).

 

  •   Discounting guidelines outlined in the then current Imperva discount
policy must be adhered to in order to earn quota and commission credit, unless
otherwise approved by the VP Worldwide Sales.

 

  •   Term Licenses, Rentals and Multi-year Maintenance or SOC Services
Contracts commission and quota credit is given when billable.

 

  •   Should a multi-year contract have a cancellation clause or “out”, then
only the portion of the contract considered “firm” shall be credited to
Employee.

 

  •   Special Quarterly Incentives Rules – Imperva sales management, at its
discretion, may occasionally run special quarterly incentive programs. The terms
of this agreement apply to the special programs and take precedence when program
rules contradict.

 

  •   Each member of the Imperva sales team will be required to sign the
following document each time the plan is updated to participate in this plan:



--------------------------------------------------------------------------------

  •   An individualized “Goals Acknowledgement Form (GAF)” (Exhibit1)

 

  •   Each member of the Field or Corporate Sales teams will be required to sign
a certification document quarterly prior to receiving end of quarter commission
payments. This certification states that there have been no intentionally false
or misleading statements, entries, omissions, commitments or other contingencies
made on behalf of the Company which have not been reported to the finance or
legal departments.

 

  •   Commissions are deemed earned when bookings are billable per Imperva’s
“Revenue Recognition Policy” which can be found on the Compass under Finance/
Financial Information and the Employee has signed and returned are required
documents stated above. Imperva reserves the right to hold commission payments
until the GAF is signed (unchanged) by Employee. Also no commissions shall be
paid for any transaction that is inconsistent with or is contrary to the terms
and conditions of Imperva’s revenue recognition policies or the terms and
conditions of the applicable authorized agreement(s).

 

  •   Professional Services with Scope of Work

 

  •   Commissions can be earned at the time of bookings if the following
criteria are met:

 

  •   Signed Scope of Work (SOW) by customer (end-user) and VP Professional
Services or VP Business Operations

 

  •   Defined Timeline with time to engage in 6 months from the time of bookings

 

  •   Commissions for Imperva Resident Engineers (IRE) will be paid at the time
of bookings.

 

  •   In the event these services are not delivered or cut short by the
customer, it will be handled as a de-booking.

 

  •   Professional Services without Scope of Work

 

  •   For all service not mentioned above, payment for booked professional
services and training will be paid when services or training have been delivered
and invoiced.

 

  •   Quota retirement be given toward accelerators and club at the time of
booking

 

  •   Once services are delivered and invoiced commissions will be paid based on
the amounts withheld during the month of booking

 

  •   Shared Hosting Bookings.

 

  •   When shared products are rented or purchased including any associated
services, the following positions will receive commission and quota credit:

 

  •   Hoster Sales Representative, MSSP Director, and VPs

Incentive Programs

 

  •   Incapsula Incentive Program

 

  •   Double payment and double quota relief on all first year stand-alone
Incapsula sales. Payment will be calculated based on attainment tier at the time
of booking. Incapsula DDOS bundled with Secure Sphere offering does not qualify
for this program.

Proration & Seasonality

 

  •   Proration: Employees that are newly hired or transfer into an eligible
commission-based sales position, receive a prorated quota and commission target
for that quarter as outlined in the table below:

Table 1.1

 

•    Hire / Transfer Date

  

•    Prorated Quota / Commission Target

•    1st through the 15th of the month

  

•    50% for that month

•    After the 15th of the month

  

•    0%



--------------------------------------------------------------------------------

  •   Seasonality: Imperva’s quarterly quotas are based on corporate targets
which ramp up from lowest in Q1 to highest in Q4. In 2014, quarterly targets are
distributed as follows:

Table 1.2

 

Q1

 

Q2

 

Q3

 

Q4

17.10%

  20.30%   26.70%   35.90%

 

  •   Example: Employee Start Date—March 1st, Annual Quota—$2,500,000. Annual
prorated quota calculated as follows:

 

Table 1.3          Q1     Q2     Q3     Q4  

Seasonality

     100.00 %      17.10 %      20.30 %      26.70 %      35.90 % 

Full Quota

   $ 2,500,000      $ 427,500      $ 507,500      $ 667,500      $ 897,500   

Prorated Quota

   $ 2,143,750      $ 71,250      $ 507,500      $ 667,500      $ 897,500   

In Q1, employee will carry $0 quota for January and February and 50% of quota
for month of March. ($427,500/3)*50%=$71,250

Splits

 

  •   Split distribution will not to exceed 100% of total booking. This will be
determined on a case-by-case basis according to the selling level of effort.
Commission and Quota credit will be split in accordance with the following
guidelines unless a previously written agreement approved by the appropriate
RVP(s) specifies otherwise:

 

  •   25% of the portion of the transaction pertaining to the installation
location(s) is credited to the team that supports the installation location(s)
provided the install site(s) requires local sales support including customer
calls, coordination of PS, education and training. The remainder of the
transaction is credited to the team that is responsible for the primary selling
effort which includes identifying the opportunity, qualifying the lead,
developing the proposal, negotiating the deal and securing a signed purchase
order.

 

  •   For large enterprise customers that have multiple divisions or
subsidiaries, a transaction will be split 25% to the team that owns the
corporate relationship when the primary selling effort (i.e. lead qualification,
development, negotiation, etc.) occurs at the installation site(s). This assumes
that the customer’s headquarters location requires sales support. If no sales
support is required at the headquarters location then 100% of the transaction
will be credited to the team that supports the installation location(s).

 

  •   All sales efforts by you or your channel partners outside of your
territory must be approved in advance by your Regional VP of Sales and the VP
Sales Operations. WITHOUT ADVANCE APPROVAL TO PURSUE A DEAL OUTSIDE OF YOUR
TERRITORY OR WITHOUT PRIOR NOTIFICATION THAT YOUR CHANNEL PARTNER HAS ENGAGED IN
A DEAL OUTSIDE OF YOUR TERRITORY, YOU MAY POTENTIALLY FORFEIT ANY COMMISSION OR
QUOTA CREDIT RELATED TO THAT DEAL.

 

  •   Out Of Territory Bonus (OTB): From time to time, Sales employees may be
asked to temporarily assist with accounts outside of their territory (for which
they do not carry quota). Bookings for accounts that fall into OTB category will
not retire quota and are temporary in nature. Employees will be compensated
based on a standard, non-tiered commission rate.



--------------------------------------------------------------------------------

  •   The VP of Worldwide Sales, in his/her sole discretion, may revise an
individual split agreement or the policy at any time.

Club Qualification

 

  •   To qualify for club, sales employees must achieve 100% of annual quota.
Team members joining after January 1st must attain a full year quota; GAF
(Exhibit 1) will contain both prorated and non-prorated annual targets.

Commission Rates and Calculation for Bookings Goals

 

  •   On the attached GAF (Exhibit 1), select the applicable commission rate
based on the % of 2014 quota achieved and the eligible booking.

 

  •   Multiply the eligible revenue dollars recognized by the applicable
commission rate to determine the commission.

Commission Payment:

 

  •   Payment of Commission – Earned commissions will be paid monthly. Payments
will be calculated at the end of the month and paid within the next pay period
in the following month.

 

  •   Payment of Quarterly Objectives – Earned quarterly objectives will be paid
quarterly. Payments will be calculated at the end of the quarter and paid within
the next pay period in the following month.

 

  •   2013 Bookings – In those cases where commission was paid based upon the
2013 Plan, no additional commission or quota credit will be due under the 2014
Plan.

 

  •   Adjustments – In cases where there are royalty payments or any other out
of the ordinary costs, quota and commission credit earned will be based on the
license price minus the royalty, discount(s), or out of the ordinary costs
specific to the individual contract.

 

  •   Conditional Orders (Try and Buys) - Commissions earned on all conditional
bookings are paid when:

 

  •   Contractually required written acceptance (by email or any other written
communication) from customer is received by Imperva’s Finance via the Imperva
Regional Sales Director or,

 

  •   Contractually there is NO required written acceptance (by email or any
other written communication) from customer and the Acceptance Period has been
completed and no further notices are required from Customer for acceptance
purposes.

 

  •   Conditional terms have been approved in advance by VP Worldwide Sales and
VP Worldwide Sales Operations.

 

  •   Charge backs – If Imperva determines that an invoice is uncollectible, or
if Imperva makes a refund or grants credit for payments made against any
invoice, or if an order is reversed, all commissions and quota retirement
credited to the Employee based on such transaction will be cancelled, and all
payments made to the Employee will be reimbursed to Imperva through a reduction
in future commissions due the Employee pursuant to this Plan, or in the event of
a terminating employee, out of any other moneys due to the employee at Imperva’s
sole option.

 

  •   Commission Errors – Employees will promptly report any unearned
commissions that have been paid by Imperva in error. All commission errors will
be reimbursed to Imperva through a reduction in future commissions due the
Employee pursuant to this plan, or in the event of a terminating employee, out
of any other moneys due to the employee at Imperva’s sole option.



--------------------------------------------------------------------------------

  •   Territory/Account Re-Assignment—In the case where the territory or
accounts are reassigned or changed, the Vice President Worldwide Sales will
determine the time frame for when the account is assigned to the new sales
person and becomes commissionable.

 

  •   Change in Job Status—In the event of a transfer, leave of absence, or
promotion, the employee shall receive commissions earned prior to the effective
date per the terms of the plan. The VP Worldwide Sales and the VP of Finance
have the right and discretion to jointly determine eligibility for commission
credit per the terms of the plan, on revenue recognized after the effective date
of the change in job status.

 

  •   Termination of Employment – Payment will be made on commissions earned by
the employee prior to his/her termination date (the last day worked) within 30
days of that date. No commissions will be due on deals that were initiated but
not booked prior to separation from Imperva by the Employee.

 

  •   House Accounts – At the discretion of the VP of Worldwide Sales and
Regional Vice Presidents, certain established company accounts may be
distinguished as “House Accounts” and will not be eligible for commission and
quota credit. House Accounts can be Worldwide or Geographical (America’s, EMEA,
and APJ) in nature.

 

  •   Named and Strategic Accounts – At the discretion of the VP of Worldwide
Sales and Regional Vice Presidents, certain accounts may considered strategic in
nature to the Company and may be assigned to specific Regional Sales Directors
or Directors of Sales roles (“Named Accounts”).

Additional Plan Terms:

 

  •   Employment at Will (America’s Only)- Consistent with other compensation
and benefit programs, this Plan in no way creates a contract of employment and
does not obligate Imperva to continue to employ the participant during the term
of the Plan. All employees of Imperva are at-will employees.

 

  •   Right to Change the Plan—Imperva reserves the right to change, terminate,
amend, or repeal all or a portion of the Plan at any time, subject to senior
management discretion.

 

  •   Dispute Resolution—The VP Worldwide Sales in conjunction with the Director
of Human Resources will make all decisions concerning the interpretation of this
Plan, and such decision shall be final, binding and shall not be subject to
appeal or modification. The Plan is to be interpreted in accordance with the
laws of the State of California, USA. If any term of this plan is found to be in
non-conformance with a given state, federal, or country law, that term will be
unenforceable but will not negate other terms of this plan.



--------------------------------------------------------------------------------

Exhibit 1

Senior Vice President World Wide Sales Goals Acknowledgement Form (GAF) for 2014
Plan Year

 

Employee:    Ralph Pisani    Annual Base Salary:    245,000 Position:    Sr.
Vice President, Worldwide Sales    Annual Incentive Target:    245,000
Territory:    World Wide    Total Compensation at Target:    490,000
Effective Date:    January 1, 2014    Compensation Currency:    USD

 

Incentive Component

  

Plan Mechanics

   Payout
Frequency    Annual
incentive
@ 100% Territory Annual Quota (USD): As provided in the annual operating plan   
Tiered commission rate scheme as follows1:    Monthly    80%

Quarter

  

Span

  

Quota

  

% Quota

Attained

  

Commission

Rate

          1    January-March    As provided in the annual operating plan    0% -
100%    .09%                100% - 110%    .14%                +110%    .18%   
   2    April-June    As provided in the annual operating plan             3   
July-September    As provided in the annual operating plan             4   
October-September    As provided in the annual operating plan             Annual
      As provided in the annual operating plan            

 

1  The Chief Financial Officer will review quota and commission credit on any
deals greater than $5 million.



--------------------------------------------------------------------------------

Gross Profit Target (USD): As provided in the annual operating plan

 

  

Gross Profit = Revenue – Cost of Goods Sold

 

   Quarterly

 

   20%

 

        Quarter        

           Span            Gross Profit Target   

Gross profit is defined by total sales revenue, described in the Revenue Target
section, minus cost of goods sold. The gross profit represents total sales
revenue that Imperva retains after incurring the direct costs associated with
producing the goods and services sold by Imperva. Our total cost of revenue is
comprised of the following:

 

Cost of products and license revenue is comprised primarily of third-party
hardware costs, royalty fees and discounting. Our cost of products and license
revenue also includes personnel costs related to our operations team, shipping
costs and write-offs for excess and obsolete inventory.

 

Cost of services revenue is primarily comprised of personnel costs of our
technical support team, our professional consulting services and training teams
and our Security Operations Center (“SOC”) team. Cost of services revenue also
includes facilities costs, subscription fees and depreciation.

      1    January-March   

As provided in the annual operating plan

 

                                       2    April-June   

As provided in the annual operating plan

 

         3    July-September   

As provided in the annual operating plan

 

         4    October-December   

As provided in the annual operating plan

 

         Annual       As provided in the annual operating plan         

By signing below, I acknowledge that I have received, understand and agree to
the terms of my CY2014 compensation plan which incorporates the CY 2014 GAF by
reference. I further acknowledge that Imperva management reserves the right to
change the terms of the CY 2014 compensation plan from time to time at any time
during CY 2014. I understand that I will not earn the commissions specified on
this schedule unless/until I have signed and returned this form.

 

Employee Signature:    /s/ Ralph Pisani    Date:    2/4/14 Manager Signature:   
/s/ Shlomo Kramer    Date:   